Citation Nr: 0830923	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from March 1971 to January 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in February 2007 
and Remanded for additional development and adjudication.  

Because the hearing loss claim involves a request for a 
higher initial evaluation following the initial grant of 
service connection, the Board has characterized this issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (separating initial rating claims from 
subsequent claims for increased ratings).  


FINDINGS OF FACT

1.  The veteran failed to report for scheduled VA examination 
in July 2007 without good cause.  The examination was needed 
to determine whether he meets the schedular criteria for a 
compensable disability rating.

2.  Currently, competent audiometric testing shows an average 
95-decibel loss, with a speech recognition score of 60 
percent, in the right ear (level VIII), to include an 
exceptional pattern of hearing loss under section 4.86 (level 
IX); and, for the left ear, an average 31-decibel loss with a 
speech recognition score of 96 percent (level I).

3.  At no time has the veteran's hearing loss been shown to 
produce an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.655, 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

In this case, in February 2007 the Board considered the 
medical evidence of record and determined that it would be 
beneficial for the veteran to be again examined to obtain a 
current and complete picture of his hearing loss.  He was 
scheduled for a VA examination in July 2007 in order to 
assist in the development and adjudication of his claim.  He 
failed to appear for the examination and did not provide a 
justification for his failure to report.  The record shows 
that the veteran was notified in the April 2008 Supplemental 
Statement of the Case (SSOC) that his claim had been denied 
because of his failure to report to the scheduled VA 
examination and the absence of evidence that supported his 
appeal.  Neither the veteran nor his representative has 
responded or requested that the examination be rescheduled.  
Given the aforementioned development, the Board finds that 
VA's duty to assist is not a one-way street; the veteran also 
has an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, 
the Board finds that VA has made reasonable efforts to afford 
the veteran a VA examination in conjunction with his appeal.  
Good cause for his failure to report has not been 
demonstrated, and no further development is warranted.  The 
appeal will be based on the evidence of record.



II.  Factual Background and Analysis

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  

The veteran's claim for service connection for hearing loss 
was received in November 2002.  In conjunction with his 
claim, he underwent a VA examination in January 2003.  The 
veteran reported decreased hearing in his right ear over the 
past 31 years.  He also gave a history of ear infections, 
with the last episode involving the right ear in 1999.  He 
denied history of ear surgery or dizziness.  He reported that 
he was exposed to gunfire and artillery noise.  Examination 
of both ears was within normal limits with exception of some 
scarring of the tympanic membranes.

Puretone thresholds for the right ear were 75, 80, 90, 105, 
and 105, decibels at 500, 1000, 2000, 3000, and 4000 Hertz 
(Hz), respectively, and for the left ear at the same 
frequencies were 35, 25, 20, 40, and 40 decibels.  Average 
puretone threshold was 95 for the right ear and 31 for the 
left ear.  Speech recognition score on the Maryland CNC 
wordlist was 60 percent in the right ear and 96 percent in 
the left ear.  The results were summarized as moderately 
severe to profound mixed hearing loss at 500 through 4000 Hz 
in the right ear and a mild to moderate sensorineural hearing 
loss at 500 through 4000 Hz in the left ear.  Interest 
consistency was good for both ears.  The examiner concluded 
that it was at least as likely as not that the veteran's 
current hearing loss had its origins during his active 
military service.  

In a January 2003 rating action, service connection was 
granted for hearing loss and a noncompensable evaluation was 
assigned effective November 2002, the date of receipt of the 
claim.

The veteran was fitted for hearing aids in March 2003.  At 
that time, he expressed frustration that his right ear could 
not be "cured," but was satisfied with the sound, quality, 
and fit of the hearing aids.  He was referred for 
consultation to explore available surgical options.  
Audiometric testing was performed, but the report does not 
provide the information necessary to rate the veteran's 
hearing loss disability.  For example, the examiner derived 
speech discrimination results using the W-22 word recognition 
test, and not the Maryland CNC speech discrimination test.  
In addition, numerical values for pure tone results at 
frequencies 3000, and 4000 Hertz, in the right ear were not 
reported.  

The veteran underwent a subsequent VA audiology examination 
in June 2006.  Puretone thresholds for the right ear were 
100, 90, 100, 105+, and 105+, decibels at 500, 1000, 2000, 
3000, and 4000 Hertz (Hz), respectively, and for the left ear 
at the same frequencies were 55, 30, 35, 55, and 55 decibels.  
Average puretone threshold was 100 for the right ear and 46 
for the left ear.  Speech recognition score on the Maryland 
CNC wordlist was 44 percent in the right ear and 100 percent 
in the left ear.  Following audiometric testing, the examiner 
noted that consistent air conduction and speech test results 
could not be obtained from the veteran over the course of 
this testing sessions as well as a previous one in May 2006.  
The examiner concluded that the veteran was either unable or 
unwilling to provide consistent audiologic test results and 
recommended that he not be rated for hearing loss until he 
could provide consistent audiologic test results in a C&P 
evaluation.  Therefore, the Board finds this examination of 
limited probative value.

In a January 2007 statement the veteran's representative 
challenged the adequacy of the 2006 VA examination and took 
issue with the fact that the actual results of the tests were 
not provided for review.  The representative argued that it 
is conceivable that the veteran's hearing loss had progressed 
to the point where he was unable to give consistent 
responses.  The representative also argued that the VA 
examiner failed to address the effects of the veteran's 
hearing loss on his ability to function under the ordinary 
conditions of daily life and upon his ordinary activity, 
including the ability to engage in employment.  The 
representative asserted that therefore it was necessary that 
the veteran's hearing loss be evaluated in an environment 
that accounts for the effects of the hearing loss on the 
veteran's ordinary conditions of life including employment.   

To that end in February 2007 the Board remanded this case to 
arrange for the veteran to undergo VA examination in July 
2007.  However, he failed to report for the scheduled 
examination, and has not stated a reason why he failed to 
appear, nor did he request that it be re-scheduled.  The 
veteran's failure to cooperate with the requested VA 
examination served only to deprive the Board of critical, 
clarifying medical evidence which might have helped support 
his claim.

The veteran is seeking a higher rating for his bilateral 
hearing loss.  It is unfortunate that his most recent tests 
were deemed unreliable and invalid for rating purposes.  In 
assessing the evidence, the Board observes that the VA 
audiological evaluation in March 2003 does not contain the 
necessary clinical findings to assess the severity of the 
veteran's bilateral hearing loss.  In this regard, VA 
regulations require that an examination for hearing 
impairment be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Further, 
examinations are to be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85.  It is clear from this report that 
such requirements were not met.  Moreover, the 2006 examiner 
specifically stated that the audiologic test results were 
inconsistent and thus inadequate for rating purposes.  
Therefore, neither report will be used in deciding the 
veteran's claim for a higher evaluation for bilateral hearing 
loss.  The Board must use the results of the comprehensive 
and reliable January 2003 VA examination to rate the 
veteran's service-connected hearing loss.  

The results of the VA audiogram in January 2003 show an 
average puretone threshold of 95 decibels in the right ear 
with speech discrimination ability of 60 percent, and 31 
decibels in the left ear with speech discrimination ability 
of 96 percent.  Table VI indicates a numeric designation of 
level VIII for the right ear and level I hearing in the left 
ear.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a noncompensable 
evaluation.  

The Board further notes that the puretone thresholds recorded 
for the right ear reflect hearing loss of 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hz); hence, exceptional hearing impairment under 
38 C.F.R. § 4.86(a) is demonstrated.  Applying these findings 
to 38 C.F.R. § 4.85, Table VIA, results in a designation of 
level IX hearing acuity in the right ear, which is higher 
that the level VIII designation derived when the results are 
applied to 38 C.F.R. § 4.85, Table VI.  However, application 
of these results to Table VII continues to correspond to a 
noncompensable rating under 38 C.F.R. § 4.85, DC 6100.

The Board has considered the veteran's representative 
assertions that the VA hearing examinations were not 
conducted in a setting reflective of everyday reality and 
thus did not disclose the true extent of the veteran's 
difficulty with speech recognition.  Although, there is no 
reason whatsoever to doubt the veteran's difficulties, the 
general assertion that the VA examinations are not reflective 
of reality is not sufficient to bring into question the 
validity of such results.  Rather, ratings for hearing loss 
must be based on the tests administered.  There is no basis 
in the rating code for such situational difficulties.  
Therefore, after careful review of the January 2003 VA 
audiometric examination report, the Board finds that it is 
clearly adequate for rating purposes.  38 C.F.R. § 4.2 
(2007); Abernathy v. Principi, 3 Vet. App. 461 (1992). 

While the veteran's contentions and sincere belief in the 
merits of his claim are recognized, his disability is 
evaluated on the objective findings demonstrated during 
audiological examination.  The fact that his hearing acuity 
is less than optimal does not by itself establish entitlement 
to a higher disability rating.  To the contrary, it is clear 
from the Rating Schedule that a higher rating can be awarded 
only when loss of hearing has reached a specified measurable 
level.  That level of disability has not been demonstrated in 
the present case.  Therefore the current level of disability 
shown is encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  Moreover, at no time since 
November 2002 has the medical evidence supported the 
assignment of a compensable evaluation; therefore, there is 
no basis for the assignment of a staged rating under the 
Fenderson case.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm here is that the 
case presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Here, the veteran has produced no evidence 
indicating any interference with his employment other than by 
his anecdotal accounts of difficulty communicating as a 
result of his hearing loss.

The Board emphasizes that there is nothing unusual for an 
individual with hearing loss being unable to perform certain 
occupations in which normal hearing is a prerequisite, and 
that some interference with employment is contemplated in the 
assigned evaluation.  The record in this case also does not 
demonstrate that the veteran's service-connected hearing loss 
has required frequent periods of hospitalization for this 
disability.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in November 2002 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran a letter 
in March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) (once service connection is granted the claim 
has been substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial).  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service treatment records (STRs) are of record and post 
service treatment records dated from 2002 to 2006.  The RO 
also attempted to obtain a VA medical opinion in 2007.  As 
stated previously the veteran did not report.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


